                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 KYRON MURDOCK,                                   )
                                                  )
                    Plaintiff,                    )
                                                  )
 vs.                                              )    Case No. 17-cv-0615-MJR-SCW
                                                  )
 WEXFORD HEALTH SERVICES, INC.,                   )
 JOHN BALDWIN, LOUIS SHICKER,                     )
 JACQUELINE LASHBROOK, JOHN                       )
 TROST, DWAYNE HILL, and GAIL                     )
 WALLS,                                           )
                                                  )
                    Defendants.                   )

                                 MEMORANDUM & ORDER

REAGAN, Chief Judge:

       On June 9, 2017, Plaintiff Kyron Murdock filed suit alleging, as narrowed at

threshold review, that Defendants Lashbrook and Baldwin violated his Eighth

Amendment rights by subjecting him to unconstitutional conditions of confinement, that

Defendants Wexford Health Services, Inc., Trost, Shicker, Walls, Baldwin, and Lashbrook

violated his Eighth Amendment rights by acting with deliberate indifference to his

serious medical needs, that Defendants Trost and Hill acted with deliberate indifference

to his serious medical condition, and that Defendant Hill violated his Eighth Amendment

rights by persisting in a course of treatment known to be ineffective. Defendants moved

for summary judgment, arguing that Murdock failed to exhaust his administrative

remedies prior to filing suit (Docs. 34, 38, 58, 61). Plaintiff filed timely responses to each

motion (Docs. 41, 64, 65).



                                              1
      On October 31, 2018, Magistrate Judge Stephen C. Williams held a hearing on the

motions for summary judgment. On November 16, 2018, Judge Williams entered a Report

& Recommendations (Doc. 71). The report recommends that the undersigned deny

Defendants’ motions for summary judgment and clearly states that the deadline for filing

any objections to the findings and recommendations was December 3, 2018. That

deadline has passed, and no party filed objections. As a result, this Court need not

conduct a de novo review of the Report & Recommendations. See 27 U.S.C. § 636(b)(1).

      The undersigned District Judge ADOPTS in its entirety the Report &

Recommendations (Doc. 71) submitted by Judge Williams and DENIES Defendants’

motions for summary judgment (Docs. 35, 38, 58, 61).

      IT IS SO ORDERED.

      DATED: December 14, 2018



                                                       s/ Michael J. Reagan
                                                       MICHAEL J. REAGAN
                                                       Chief Judge
                                                       United States District Court




                                           2
